—Judgment, Supreme Court, Kings County (Leonard Scholnick, J.), rendered December 2, 1991, upon a jury verdict in plaintiffs favor against defendant hospital, and which reduced the award from $600,000 for pain and suffering to $440,000, upon plaintiff’s stipulation in lieu of a new trial on damages, and let stand $10,000 for past medical damages for a total of $462,857.50 inclusive of interest and costs, unanimously affirmed, without costs.
Contrary to defendant hospital’s contention, a review of the *330evidence demonstrates that the jury’s verdict is supported by sufficient evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499). There exists a rational basis for the jury’s findings of negligence on the part of defendant’s agent in the administration of an injection to plaintiff’s left buttock proximately causing her permanent injuries. While the parties’ respective medical experts differed concerning the nature and cause of plaintiff’s injuries, the matter was properly left to the jury (Furia v Mellucci, 163 AD2d 88, lv denied 77 NY2d 803; Yalkut v City of New York, 162 AD2d 185, 188).
In conclusion, we find that the award of damages by the jury, as reduced by the court, does not deviate materially from what would be reasonable compensation in the circumstances both in terms of the claim of excessiveness and that of inadequacy. (CPLR 5501 [c].) Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Tom, JJ.